                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

BRIAN A. MCCLELLAN,                           )
           Plaintiff,                         )
                                              )
               v.                             )       CAUSE NO.: 2:18-CV-408-JEM
                                              )
ANDREW SAUL,                                  )
Commissioner of the                           )
Social Security Administration,               )
               Defendant.                     )

                                    OPINION AND ORDER

       This matter is before the Court on a Complaint [DE 1], filed by Plaintiff Brian McClellan

on October 29, 2018, and Plaintiff’s Opening Brief [DE 21], filed March 18, 2019. Plaintiff

requests that the decision of the Administrative Law Judge be reversed and remanded for further

proceedings. On April 26, 2019, the Commissioner filed a response, and Plaintiff did not file a

reply. For the foregoing reasons, the Court affirms the Commissioner’s decision.

I.     Background

       On August 3, 2015, Plaintiff filed an application for benefits alleging that he became

disabled on January 3, 2012. Plaintiff’s application was denied initially and upon consideration.

On October 12, 2017, Administrative Law Judge (“ALJ”) Trina Moore held a hearing at which

Plaintiff, along with an attorney and a vocational expert (“VE”), testified. At the hearing,

Plaintiff amended his alleged onset date to July 1, 2013. On November 27, 2017, the ALJ issued

a decision finding that Plaintiff was not disabled.

       The ALJ made the following findings under the required five-step analysis:

       1.      The claimant met the insured status requirements of the Social Security
               Act through December 31, 2016.

       2.      The claimant did not engage in substantial gainful activity during the
                                            1
              period from his amended alleged onset date of July 1, 2013 through his
              date last insured (“DLI”) of December 31, 2016.

       3.     The claimant has the following severe impairments: diabetes mellitus with
              neuropathy, hypertension, and obesity.

       4.     The claimant does not have an impairment or combination of impairments
              that meets or medically equals the severity of one of the listed
              impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§
              404.1520(d), 404.1525 and 404.1526).

       5.     After careful consideration of the entire record, the undersigned finds that,
              through the date last insured, the claimant had the residual functional
              capacity to perform light work as defined in 20 C.F.R. § 404.1567(b)
              except the claimant could occasionally climb ladders, ropes or scaffolds
              but could frequently climb ramps and stairs; frequently balance; and
              occasionally stoop, kneel, crouch, and crawl. The claimant could
              frequently handle, finger, and feel bilaterally.

       6.     Through the date last insured, the claimant was capable of performing past
              relevant work as a truck driver.

       7.     The claimant was not been under a disability, as defined in the Social
              Security Act, through December 31, 2016, the date last insured.

The Appeals Council denied Plaintiff’s request for review, leaving the ALJ’s decision the final

decision of the Commissioner.

       The parties filed forms of consent to have this case assigned to a United States Magistrate

Judge to conduct all further proceedings and to order the entry of a final judgment in this case.

[DE 19]. Therefore, this Court has jurisdiction to decide this case pursuant to 28 U.S.C. § 636(c)

and 42 U.S.C. § 405(g).

II.    Standard of Review

       The Social Security Act authorizes judicial review of the final decision of the agency and

indicates that the Commissioner’s factual findings must be accepted as conclusive if supported by

substantial evidence. 42 U.S.C. § 405(g). Thus, a court reviewing the findings of an ALJ will


                                                2
reverse only if the findings are not supported by substantial evidence or if the ALJ has applied an

erroneous legal standard. See Briscoe v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005). Substantial

evidence consists of “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Schmidt v. Barnhart, 395 F.3d 737, 744 (7th Cir. 2005) (quoting Gudgel v.

Barnhart, 345 F.3d 467, 470 (7th Cir. 2003)).

       A court reviews the entire administrative record but does not reconsider facts, re-weigh

the evidence, resolve conflicts in evidence, decide questions of credibility, or substitute its

judgment for that of the ALJ. See Boiles v. Barnhart, 395 F.3d 421, 425 (7th Cir. 2005); Clifford

v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000); Butera v. Apfel, 173 F.3d 1049, 1055 (7th Cir. 1999).

Thus, the question upon judicial review of an ALJ’s finding that a claimant is not disabled within

the meaning of the Social Security Act is not whether the claimant is, in fact, disabled, but

whether the ALJ “uses the correct legal standards and the decision is supported by substantial

evidence.” Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013) (citing O’Connor-Spinner v.

Astrue, 627 F.3d 614, 618 (7th Cir. 2010) (O’Connor-Spinner I); Prochaska v. Barnhart, 454

F.3d 731, 734-35 (7th Cir. 2006); Barnett v. Barnhart, 381 F.3d 664, 668 (7th Cir. 2004)). “[I]f

the Commissioner commits an error of law,” the Court may reverse the decision “without regard

to the volume of evidence in support of the factual findings.” White v. Apfel, 167 F.3d 369, 373

(7th Cir. 1999) (citing Binion v. Chater, 108 F.3d 780, 782 (7th Cir. 1997)).

       At a minimum, an ALJ must articulate his or her analysis of the evidence to allow the

reviewing court to trace the path of her reasoning and to be assured that the ALJ considered the

important evidence. See Scott v. Barnhart, 297 F.3d 589, 595 (7th Cir. 2002). An ALJ must

“‘build an accurate and logical bridge from the evidence to [the] conclusion’ so that, as a

reviewing court, we may assess the validity of the agency’s final decision and afford [a claimant]

                                                 3
meaningful review.” Giles v. Astrue, 483 F.3d 483, 487 (7th Cir. 2007) (quoting Scott, 297 F.3d at

595); Zurawski v. Halter, 245 F.3d 881, 889 (7th Cir. 2001) (“[T]he ALJ’s analysis must provide

some glimpse into the reasoning behind [the] decision to deny benefits.”).

III.   Analysis

       Plaintiff argues that the ALJ erred in weighing medical opinions, failed to consider

evidence post-dating Plaintiff’s date last insured; and erred in evaluating Plaintiff’s subjective

symptoms. The Commissioner argues that the decision is supported by substantial evidence.

       Plaintiff argues that the ALJ erred in failing to give significant weight to any of the

medical opinions. The ALJ considered the opinions of two state agency examiners and granted

them “little weight,” finding them inconsistent with the evidence of Plaintiff’s numbness in his

hands, dizziness, balance issues, and postural limitations, among others. AR 28. There were no

other medical opinions in the record. The Seventh Circuit Court of Appeals has made clear that

“ALJs are not qualified to evaluate medical records themselves, but must rely on expert

opinions.” Moreno v. Berryhill, 882 F.3d 722, 729 (7th Cir. 2018) (citing Meuser v. Colvin, 838

F.3d 905, 911 (7th Cir. 2016); Myles v. Astrue, 582 F.3d 672, 677-78 (7th Cir. 2009) (warning

that an ALJ may not “play[ ] doctor and reach[ ] his own independent medical conclusion”).

Instead, the ALJ made a series of specific findings about Plaintiff’s limitations – such as his

ability to “occasionally” climb ropes – based on her own conclusions about what a 330-pound

man with numbness in his hands, dizziness, balance issues and postural limitations should be able

to climb. This alone requires remand. See Briscoe, 425 F.3d at 352 (remanding where “the ALJ

did not explain how he arrived at his conclusions; this omission in itself is sufficient to warrant

reversal of the ALJ’s decision”); Rohan v. Chater, 98 F.3d 966, 971 (7th Cir. 1996) (“Being

unable to discern how—apart from substituting his own judgment for that of the medical

                                                4
witnesses—the ALJ reached his determination regarding the degree of Rohan’s impairments, we

must reverse and remand for further proceedings.”).

       Next, Plaintiff argues that the ALJ wrongly failed to consider evidence of Plaintiff’s

ailments after December 31, 2016, his date last insured. The ALJ stated that “[f]or purposes of

this decision, evidence prior to December 31, 2016 is considered probative.” While not

necessarily “probative,” later evidence can be relevant. See Parker v. Astrue, 597 F.3d 920, 925

(7th Cir. 2010) (the ALJ must “consider all relevant evidence, including the evidence regarding

the plaintiff’s condition at present”); see also Wilder v. Apfel, 153 F.3d 799, 802 (7th Cir. 1998)

(finding that medical opinions submitted after the date last insured were relevant).

       The ALJ’s treatment of this evidence was careless at best. A sleep study undertaken in

September 2017 revealed that Plaintiff had “severe” obstructive sleep disordered breathing, “very

poor” sleep efficiency, and did not achieve REM sleep. AR 727. The ALJ found Plaintiff’s sleep

issue to be a non-medically determinable impairment “given the lack of diagnosis or any

complaint” prior to December 31, 2016. That justification was flawed, because Plaintiff did

complain before that date. See AR 655 (“fatigue and tiredness” recorded December 2012); AR

702 (in October 2015, Plaintiff “reports initial insomnia. ‘Most nights I can’t fall asleep.’ He

estimates that he sleeps about four to six hours a night.”). In May 2017, Plaintiff was diagnosed

with osteoarthritis after complaining of left knee and shoulder pain. Again, the ALJ found the

osteoarthritis to be a non-medically determinable impairment, and noted that the diagnosis only

came after December 31, 2016. But in October 2015, Plaintiff had complained of severe swelling

and stiffness in his knees and shoulders, and claimed that he was “diagnosed with arthritis in

2000.” AR 700; see also AR 714 (complaint of shoulder pain in October 2015), 677

(musculoskeletal “tenderness” at May 2015 physical exam).

                                                 5
       The ALJ’s apparent conclusion was that Plaintiff did not have either condition on

December 31, 2016, but somehow developed osteoarthritis within five months and a “severe”

sleep disorder within nine months. There is no “logical bridge” in this record to such an unlikely

conclusion. The error is particularly egregious because the ALJ refused to hear additional

testimony on the timing of Plaintiff’s impairments at the hearing. Plaintiff repeatedly indicated

that he could not fully remember the dates of various symptoms and treatments. See, e.g., AR 56,

58, 60. Plaintiff’s counsel asked that Plaintiff’s wife be allowed to testify, because she knew the

dates better. The ALJ refused to permit her testimony, stating that “I think we got enough

information.” AR 60-61. On remand, the ALJ must develop “a full and fair record.” Nelms v.

Astrue, 553 F.3d 1093, 1098 (7th Cir. 2009); see also Barnett, 381 F.3d at 669 (“An ALJ has a

duty to solicit additional information to flesh out an opinion for which the medical support is not

readily discernable.”) (citations omitted).

       Plaintiff also objects to the ALJ’s analysis of his subjective complaints. The ALJ must

consider a claimant’s statements about his symptoms, such as pain, and how the symptoms affect

his daily life and ability to work. See 20 C.F.R. § 404.1529(a); SSR 16-3p, 2017 WL 5180304

(Oct. 25, 2017). The ALJ is not permitted to

       make a single, conclusory statement that ‘the individual’s statements about his or
       her symptoms have been considered’ or that ‘the statements about the individual’s
       symptoms are (or are not) supported or consistent.’ . . . The determination or
       decision must contain specific reasons for the weight given to the individual’s
       symptoms, be consistent with and supported by the evidence, and be clearly
       articulated so the individual and any subsequent reviewer can assess how the
       [ALJ] evaluated the individual’s symptoms.

SSR 16-3p, 2017 WL 5180304 at *9.

       To assess Plaintiff’s allegations as a whole, the ALJ must “evaluate whether [those]

statements are consistent with objective medical evidence and the other evidence” and “explain”

                                                6
which symptoms were found to be consistent or inconsistent with the evidence. SSR 16-3p, 2016

SSR LEXIS 4, *15, 2016 WL 1119029 (Mar. 16, 2016), at *6, *8; see also Zurawski, 245 F.3d at

887 (remanding where the ALJ failed to “explain [] the inconsistencies” between a claimant’s

activities of daily living, his complaints of pain, and the medical evidence). “[T]he absence of

objective medical corroboration for a complainant’s subjective accounts of pain does not permit

an ALJ to disregard those accounts.” Ghiselli v. Colvin, 837 F.3d 771, 777 (7th Cir. 2016).

       The ALJ found Plaintiff’s complaints to be “not entirely consistent with the medical

evidence and other evidence in the record,” but her explanations for that conclusion were

inadequate. For example, the ALJ discussed Plaintiff’s testimony that on bad days he spends the

entire day in bed, and that he has difficulties performing chores because he experiences dizziness

and loses feeling in his hands. The ALJ found this testimony inconsistent with the record, based

on his reports that he “took care of the dogs with some assistance,” could cook “simple meals on

good days,” and had “just some physical limitations” in daily activities. In the portions of the

record cited, Plaintiff stated that he lets the dogs outside, while his daughter feeds them (AR 228),

but he only lets the dogs out “if he is feeling OK that day” (AR 247). On a good day, he would

“try to make a simple breakfast” (AR 246) or a sandwich or frozen microwave meal (AR 248). He

reported that he could cook “as long as someone else is around,” and could “care for his personal

needs and hygiene” despite his limitations, but could not vacuum, do dishes, or laundry (AR 707).

The evidence cited did not contradict the testimony that Plaintiff has difficulty with chores

because of dizziness and hand impairments, or that he spends “bad days” in bed, and therefore the

ALJ failed to build a logical bridge to her conclusion that this testimony was inconsistent with the

record. O’Connor-Spinner, 627 F.3d at 618. More generally, the ALJ’s analysis of Plaintiff’s

function reports smacks of “cherry-picking” – ignoring or downplaying the majority of each

                                                 7
report while playing up the few lines in those same reports that weighed against disability. An

ALJ “cannot rely only on the evidence that supports [her] opinion.” Yurt v. Colvin, 758 F.3d 850,

859 (7th Cir. 2014) (quoting Bates v. Colvin, 736 F.3d 1093, 1099 (7th Cir. 2013)); see also

Scrogham v. Colvin, 765 F.3d 685, 698 (7th Cir. 2014) (“[T]he ALJ identified pieces of evidence

in the record that supported her conclusion that [the plaintiff] was not disabled, but she ignored

related evidence that undermined her conclusion. This ‘sound-bite’ approach to record evaluation

is an impermissible methodology for evaluating the evidence.”). Moreover, to the extent the ALJ

found that Plaintiff’s impromptu daily activities were evidence of his ability to hold a job, she

failed to acknowledge the difference between occasional activities in the home setting and the

consistent performance that would be required for paid employment. See Mendez v. Barnhart, 439

F.3d 360, 362 (7th Cir. 2006) (“We have cautioned the Social Security Administration against

placing undue weight on a claimant’s household activities in assessing the claimant’s ability to

hold a job outside the home . . . The pressures, the nature of the work, flexibility in the use of

time, and other aspects of the working environment . . . often differ dramatically between home

and office or factory or other place of paid work.”).

       The ALJ also found that a lack of medical observation or treatment during the relevant

period was evidence that Plaintiff’s ailments were not as severe as he claimed. See, e.g., AR 27

(“There is no mention of treatment” for blood sugar between October 2015 and December 2016).

However, Plaintiff testified that he had “insurance gaps,” including a gap of over one year, and at

times could not afford treatment. AR 84-85. There were repeated references in the record to

Plaintiff being unable to afford medication. See, e.g., AR 488 (“cannot afford the rest of his

medications”), 742, 745 (“unable to afford” Tricor, a cholesterol medication, and Humalog, a

blood sugar medication). Although the ALJ cited one instance of Plaintiff being unable to afford

                                                  8
medication, she did not appear to consider that Plaintiff’s financial difficulties may have

contributed to the lack of medical records of his complaints. The ALJ needed to consider this

possibility before making a negative inference about his lack of medical care. Moss v. Astrue, 555

F.3d 556, 562 (7th Cir. 2009) (“[W]hile infrequent treatment or failure to follow a treatment plan

can support an adverse credibility finding, we have emphasized that “the ALJ ‘must not draw any

inferences’ about a claimant's condition from this failure unless the ALJ has explored the

claimant’s explanations as to the lack of medical care.”) (quoting Craft v. Astrue, 539 F.3d 668,

679 (7th Cir.2008)).

       On remand, the ALJ is directed to consider all relevant evidence, including evidence

generated after the date last insured that could help to show Plaintiff’s condition before that date.

Parker, 597 F.3d at 925. The ALJ must develop a full and fair record, soliciting additional

information if needed. Barnett, 381 F.3d at 669. The ALJ is reminded that Plaintiff’s subjective

complaints must be considered in the manner required by SSR 16-3p, and that the ALJ must build

a logical bridge from the evidence to the conclusions. O’Connor-Spinner, 627 F.3d at 618.

IV.    Conclusion

       For the foregoing reasons, the Court hereby GRANTS the relief requested in Plaintiff’s

Opening Brief [DE 21] and REMANDS this matter for further proceedings. Based on the Court’s

review of the ALJ’s decision and the hearing transcript, the Court RECOMMENDS that a new

ALJ be chosen.

       SO ORDERED this 6th day of March, 2020.

                                              s/ John E. Martin
                                              MAGISTRATE JUDGE JOHN E. MARTIN
                                              UNITED STATES DISTRICT COURT

cc: All counsel of record

                                                 9
